DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 10/4/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0293275) (of record) in view of WOODS et al. “Wave-front sensing by .
Regarding claim 8, figures 1-2 of Kato below discloses an aberration measuring method comprising: acquiring a light intensity distribution of an optical image of an object formed via a target optical system (130); acquiring an approximated aberration of the target optical system (130) based on the light intensity distribution (par. [0012]); determining an initial value (i.e., reference differential wavefront) of the aberration of the target optical system based on the approximated aberration; and estimating an aberration of the target optical system using the initial value (i.e., calculating a wavefront aberration of the object by using the second reference differential wavefront and the measured differential wavefront) (par. [0012] and [0040]).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


	Woods et al discloses a method for estimating an aberration by performing post-processing based on a light intensity distribution and calculating the aberration by solving the transport of intensity equation (TIE) from the two intensity measurement values (see par. [0003] of the present specification and sections 1-3 of Woods et al).
	It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to modify the device of Kato, for example, replace the step of calculating the approximated aberration of Kato by method of Wood et al because there are different ways of calculating the approximated aberration and one skill in the art would know how to substitution one for another. 
	Regarding claim 7, figures 1-2 of Kato above discloses a non-transitory computer-readable storage medium storing a program for causing a computer (180) to execute an aberration estimating method (par. [0037]-[0038]).

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: With respect to independent claims 1 and 6, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the initial value is determined based on an aberration obtained by removing an image shift component .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 12, 2021